                                           Case 3:20-cv-01424-RS Document 19 Filed 05/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    LIZA PHOENIX,                                      Case No. 20-cv-01424-JST
                                                       Plaintiff,
                                   8
                                                                                           REFERRAL FOR PURPOSE OF
                                                v.                                         DETERMINING RELATIONSHIP
                                   9

                                  10    TEESPRING, INC.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED, to the

                                  14   Honorable Richard Seeborg for consideration of whether the case is related to the case of

                                  15   Blackman v. Teespring, Inc., Case No. 19-cv-01494-RS.

                                  16          The case management conference currently scheduled for June 2, 2020 is continued to June

                                  17   30, 2020. If the cases are related, that date will be vacated a new date selected by Judge Seeborg.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 29, 2020

                                  20                                                   ______________________________________
                                                                                       JON S. TIGAR
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
